 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3883 Howard Hughes Pkwy
      Suite 500
 4    Las Vegas, NV 89169
      Tel: 702-862-8300
 5    Fax: 702-862-8400
      Email: jthompson@clarkhill.com
 6
      Attorneys for Defendant Equifax Information Services LLC
 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     BARBARA O. PRESILDA,                             )
10                                                    )   Case No. 2:19-cv-01281-APG-VCF
                                                      )
11                              Plaintiff,            )   STIPULATION OF EXTENSION OF
                                                      )
12 vs.                                                )   TIME FOR DEFENDANT EQUIFAX
                                                      )   INFORMATION SERVICES LLC TO
13 EQUIFAX INFORMATION SERVICES LLC;                  )   FILE ANSWER
                                                      )
   HLS OF NEVADA, LLC,                                )
14                                                        FIRST REQUEST
                                                      )
15                              Defendants.           )

16
            Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
17
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
18

19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND

20   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

21   answer, move or otherwise respond to the Complaint in this action is extended from August 26,
22
     2019 through and including September 11, 2019. This stipulation is filed in good faith and not
23
     intended to cause delay.
24
            Respectfully submitted this 27th day of August, 2019.
25

26
                                                 CLARK HILL PLLC
27
                                                 By: /s/
28                                               Jeremy J. Thompson
 1                                    Nevada Bar No. 12503
                                      3883 Howard Hughes Pkwy
 2                                    Suite 500
 3                                    Las Vegas, NV 89169
                                      Tel: 702-862-8300
 4                                    Fax: 702-862-8400
                                      Email: jthompson@clarkhill.com
 5
                                      Attorneys for Defendant Equifax Information
 6                                    Services LLC
 7
                                      No opposition
 8
                                      /s/ David H. Krieger, Esq.
 9                                    David H. Krieger, Esq.
                                      Nevada Bar No. 9086
10                                    HAINES & KRIEGER, LLC
11                                    8985 S. Eastern Ave., Suite 350
                                      Henderson, NV 89123
12                                    Phone: (702) 880-5554
                                      FAX: (702) 385-5518
13                                    Email: dkrieger@hainesandkrieger.com
14
                                      Attorneys for Plaintiff
15
     IT IS SO ORDERED:
16

17
     __________________________
18   United States Magistrate Judge
                 8-29-2019
19   DATED: __________________
20

21

22

23

24

25

26

27
28

                                        -2-
 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 27th day of
 3
     August, 2019, via the CM/ECF system which will send notification to all counsel of record:
 4
                   David H. Krieger, Esq.
 5                 HAINES & KRIEGER, LLC
 6                 8985 S. Eastern Ave., Suite 350
                   Henderson, NV 89123
 7                 Email: dkrieger@hainesandkrieger.com

 8

 9
                                                  By: /s/ Joyce Ulmer
10                                                 AN EMPLOYEE OF CLARK HILL, PLLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                    -3-
